Citation Nr: 0031659	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  00-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from April 1943 to November 
1945 and from May 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying entitlement of the veteran to service 
connection for hearing loss and tinnitus on the basis that 
neither claim was well grounded.  An appeal followed, and the 
veteran was afforded a hearing before ROIC personnel in 
November 1999.  In his substantive appeal, dated in April 
2000, the veteran specifically requested a hearing before the 
Board in Washington, DC.  In November 2000, the veteran 
modified his request for a Board hearing, seeking instead a 
travel board hearing at the ROIC.  

In view of the foregoing, and to ensure full compliance with 
due process requirements, this case is REMANDED to the ROIC 
for the following actions:

The veteran is to be scheduled for a 
hearing before the Board, sitting at the 
ROIC in Philadelphia, Pennsylvania, in 
accordance with his request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 3 -


